Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147152 & (74)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ROBERT DAVIS,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                SC: 147152
                                                                   COA: 308919
                                                                   Wayne CC: 11-015623-CZ
  WAYNE COUNTY AIRPORT AUTHORITY,
  WAYNE COUNTY AIRPORT AUTHORITY
  BOARD,
          Defendants-Appellants,
  and
  TURKIA AWADA MULLIN,
           Defendant-Appellee,
  and
  TRUSTINUS, L.L.C. and JOHN A. KRASULA,
           Defendants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 18, 2013 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
         s0722
                                                                              Clerk